Exhibit 10.2

 

Corvus Pharmaceuticals, Inc.

863 Mitten Road

Suite 102

Burlingame, CA 94010

 

April 28, 2016

 

Re:  Employment Offer Letter

 

Dear Jason:

 

Corvus Pharmaceuticals, Inc. (the “Company”), is pleased to offer you full-time
employment in the exempt position of Senior Vice President and Chief Business
Officer effective on or before July 1, 2016 (the date you actually commence
employment with the Company, the “Commencement Date”), in which you will be
responsible for such duties as are normally associated with such position or as
otherwise determined by your supervisor. You will initially report to Richard
Miller, Chief Executive Officer, or such other individual as the Company may
designate, and will work out of our offices, except for such travel as may be
necessary to fulfill your responsibilities.  In the course of your employment
with Company, you will be subject to and required to comply with all company
policies, and applicable laws and regulations.  These include equal employment
opportunity in hiring, assignments, training, promotions, compensation, employee
benefits, employee discipline and discharge, and all other terms and conditions
of employment.

 

You will be paid a salary at the annual rate of $376,000 (subject to required
tax withholding and other authorized deductions).  Your salary will be payable
in accordance with the Company’s standard payroll policies and subject to
adjustment pursuant to the Company’s policies as in effect from time to time.

 

You will also be paid a sign on bonus in the aggregate amount of $225,000 (the
“Sign On Bonus”), which will be paid to you in installments as follows: 
$112,500 on the first payroll date following the Commencement Date, $56,250 on
the first payroll date on or following the six month anniversary of the
Commencement Date and $56,250 on the first payroll date on or following the
first anniversary of the Commencement Date, in each case, subject to required
tax withholding and other authorized deductions.  Notwithstanding the foregoing,
you acknowledge and agree that the Sign On Bonus shall not be earned to any
extent prior to the first anniversary of the Commencement Date and will only be
earned on the first anniversary of the Commencement Date if you remain
continuously employed with the Company through the first anniversary of the
Commencement Date.  In the event you terminate employment with the Company for
any reason prior to the first anniversary of the Commencement Date, you hereby
agree to repay to the Company any portion of the Sign On Bonus paid to you as of
the date of your termination of employment with the Company.

 

--------------------------------------------------------------------------------


 

Your employment will be based out of the Company’s headquarters in Burlingame,
California.  You hereby agree to relocate your principal residence to the San
Francisco Bay Area not later than [    ] after the Commencement Date (the date
you relocate, your “Relocation Date”).  Between the Commencement Date and the
Relocation Date, the Company will reimburse you for temporary housing expenses
incurred by you up to an aggregate maximum of $30,000 (subject to any required
tax withholding and other authorized deductions).  Any such reimbursement will
be subject to the Company’s reimbursement policies as in effect from time to
time.

 

In connection with entering into this offer letter, following the commencement
of your employment with the Company, the Company will recommend to the Board of
Directors that it grant you an option to purchase 200,000 shares of the
Company’s common stock (the “Stock Option”) at a per-share exercise price equal
to the closing trading price of a share of the Company’s common stock on the
date of grant, provided that you are employed by the Company on the date of
grant.  Subject to your continued employment with the Company through the
applicable vesting date, 25% of the shares underlying the Stock Option will vest
and become exercisable on the first anniversary of the Commencement Date and
1/48th of the total number of shares initially underlying the Stock Option will
vest on each monthly anniversary thereafter.  The Stock Option will otherwise be
subject to the terms and conditions of the Company’s 2016 Equity Incentive Award
Plan (the “Plan”) and a stock option agreement to be entered into between you
and the Company.

 

You will be eligible to participate in all of the employee benefits and benefit
plans that the Company generally makes available to its regular full-time
employees, including group health plans, life and disability insurance and 401k
Plan.  In addition, during your employment, you will be eligible for other
standard benefits, such as paid time off and paid holidays to the extent
applicable generally to other similarly situated employees of the Company.  The
Company reserves the right to terminate, modify or add to its benefits and
benefit plans at any time.

 

The Company requires that, as a full-time employee, you devote your full
business time, attention, skill, and efforts to the tasks and duties of your
position as assigned by the Company.  If you wish to request consent to provide
services (for any or no form of compensation) to any other person or business
entity while employed by the Company, please discuss that with me in advance of
accepting another position.

 

As a condition of employment, you will be required (1) to sign and comply with a
Proprietary Information and Invention Assignment Agreement, a copy of which is
attached hereto as Exhibit A, which, among other things, prohibits unauthorized
use or disclosure of Company proprietary information; (2) to sign and return a
satisfactory I-9 Immigration form attached hereto as Exhibit B and provide
sufficient documentation establishing your employment eligibility in the United
States of America (enclosed is a list of acceptable INS Form I-9 documentation);
and (3) to provide satisfactory proof of your identity as required by U.S. law. 
By signing below, you represent that your performance of services to the Company
will not violate any duty which you may have to any other person or entity (such
as a present or former employer), including obligations concerning providing
services (whether or not competitive) to others, confidentiality of proprietary
information and assignment of inventions, ideas, patents or

 

--------------------------------------------------------------------------------


 

copyrights, and you agree that you will not do anything in the performance of
services hereunder that would violate any such duty.

 

Notwithstanding any of the above, your employment with the Company is “at will.”
This means that it is not for any specified period of time and can be terminated
by you or by the Company at any time, with or without advance notice, and for
any or no particular reason or cause.  It also means that your job duties, title
and responsibility and reporting level, work schedule, compensation and
benefits, as well as the Company’s personnel policies and procedures, may be
changed with prospective effect, with or without notice, at any time in the sole
discretion of the Company.  Without limiting this paragraph, as Senior Vice
President and Chief Business Officer, you will be entitled to enter into a
Change in Control Severance Agreement substantially in the form attached hereto
as Exhibit C (the “Change in Control Agreement”).

 

If you accept this offer, this letter, collectively with the Proprietary
Information and Invention Assignment Agreement and Change in Control Agreement,
shall constitute the complete agreement between you and Company with respect to
the terms and conditions of your employment.  Any prior or contemporaneous
representations (whether oral or written) not contained in this letter, the
Change in Control Agreement or the Proprietary Information and Invention
Assignment Agreement or contrary to those contained in this letter, the Change
in Control Agreement or the Proprietary Information and Invention Assignment
Agreement, that may have been made to you are expressly cancelled and superseded
by this offer.  This offer letter shall be interpreted and construed in
accordance with California law without regard to any conflicts of laws
principles.  While other terms and conditions of your employment may change in
the future, the at-will nature of your employment may not be changed, except in
a subsequent letter or written agreement, signed by you and the Chief Executive
Officer of the Company.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

Please sign and date this letter, and the Proprietary Information and Invention
Assignment Agreement, and return it to me by email at rmiller@corvuspharma.com
by April 29, 2016 if you wish to accept employment at the Company under the
terms described above, after which time this offer of employment will expire. 
If you accept our offer, we would like you to commence your employment with us
on or before July 1, 2016.

 

If you have any questions, regarding this letter or employment with the Company,
please feel free to contact me by phone at 650-900-4521 or by email at
rmiller@corvuspharma.com. We look forward to your favorable reply and to a
productive and enjoyable work relationship.

 

 

Sincerely,

 

 

 

Corvus Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Richard Miller

 

 

 

 

Name:

Richard Miller

 

 

 

 

Title:

CEO

 

 

 

 

Accepted by:

 

 

 

/s/ Jason Coloma

 

 

 

 

Jason Coloma

 

 

 

Date: 6.8.2016

 

 

--------------------------------------------------------------------------------